IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

IMARC PROPERTIES, INC.,             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1196

IRA RUSSACK,
INDIVIDUALLY, AND MARK
RUSSACK, INDIVIDUALLY,
HONEYSUCKLE ESTATES,
LLC, A FLORIDA LIMITED
LIABILITY COMPANY,
RAYMOND YATES, ET AL,

      Appellee.

_____________________________/

Opinion filed November 13, 2014.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Martin B. Sipple, Whitney E. Langston, of Ausley & McMullen, P.A., Tallahassee,
for Appellant.

Trevor A. Thompson, of Clark, Partington, Hart, Larry, Bond & Stackhouse,
Tallahassee, for Appellee.



PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.